PoefenbaRGeb, Judge,
{concurring:)
Out of deference to the great weight of judicial opinion and authority, I concur in this decision, for the sole reason that the by-laws of the association do not conform to the statutory regulation which, the courts generally say, was intended to give members the privilege of competing for the right of preference in respect to loans; but I do not wish to be understood as saying competitive bidding is compulsory, and that the loans of an association whose members all see fit to bid the minimum premium and no more, and await their turns to obtain loans at such bids, are usurious and void as building association'loans. The equity and fairness of the uniform premium is so apparent that I am not prepared to say that the legislature intended to forbid it. ' At the same time, the statute seems to express intention to give every member of an association the right to put in a competitive bid for any loan it may be able to make, and to require this right to be secured by provision therefor in the by-laws. In failing to adopt such a by-law, this association has ignored the requirement and put itself technically without the pale of building and loan association law.